UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	March 31, 2015 Item 1. Schedule of Investments: Putnam VT International Value Fund The fund's portfolio 3/31/15 (Unaudited) COMMON STOCKS (96.3%) (a) Shares Value Aerospace and defense (2.1%) Airbus Group NV (France) 19,871 $1,291,227 BAE Systems PLC (United Kingdom) 110,650 857,877 Airlines (0.9%) Japan Airlines Co., Ltd. (Japan) (UR) 30,400 947,539 Automobiles (5.7%) Daimler AG (Registered Shares) (Germany) (S) 15,244 1,468,210 Nissan Motor Co., Ltd. (Japan) 184,900 1,885,442 Toyota Motor Corp. (Japan) 25,700 1,793,643 Yamaha Motor Co., Ltd. (Japan) 32,700 789,667 Banks (14.7%) Banco Bilbao Vizcaya Argentaria SA (Rights) (Spain) (NON) 74,256 10,699 Banco Bilbao Vizcaya Argentaria SA (Spain) 74,256 749,383 Bank of Ireland (Ireland) (NON) 2,608,047 989,240 Bank of Queensland, Ltd. (Australia) 162,134 1,699,776 Barclays PLC (United Kingdom) 62,477 224,179 DNB ASA (Norway) 73,635 1,185,203 HSBC Holdings PLC (United Kingdom) 124,551 1,059,951 ING Groep NV GDR (Netherlands) (NON) 231,383 3,393,781 Lloyds Banking Group PLC (United Kingdom) (NON) 598,692 694,888 Metro Bank PLC (acquired 1/15/14, cost $235,131) (Private) (United Kingdom) (F) (RES) (NON) 18,087 380,990 Mizuho Financial Group, Inc. (Japan) 417,000 733,481 Natixis SA (France) 109,284 816,089 Sumitomo Mitsui Financial Group, Inc. (Japan) 42,200 1,617,073 United Overseas Bank, Ltd. (Singapore) 47,000 786,814 Virgin Money Holdings UK PLC (United Kingdom) (NON) 183,652 1,084,026 Beverages (1.0%) Anheuser-Busch InBev NV (Belgium) 8,827 1,079,768 Building products (0.6%) Compagnie De Saint-Gobain (France) 14,839 651,009 Capital markets (1.1%) UBS Group AG (Switzerland) 61,980 1,163,218 Chemicals (1.1%) Akzo Nobel NV (Netherlands) 14,747 1,116,420 Commercial services and supplies (0.5%) Elis SA (France) (NON) 34,419 570,679 Communications equipment (0.8%) Alcatel-Lucent (France) (NON) 226,994 859,040 Construction and engineering (1.4%) Vinci SA (France) 26,128 1,495,270 Construction materials (0.5%) CRH PLC (Ireland) 21,828 568,331 Diversified financial services (1.8%) Challenger, Ltd. (Australia) 228,504 1,244,255 Eurazeo SA (France) 9,218 632,381 Diversified telecommunication services (3.2%) Com Hem Holding AB (Sweden) (NON) 47,642 386,573 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 8,700 536,105 Spark New Zealand, Ltd. (New Zealand) 386,252 857,527 Telecom Italia SpA RSP (Italy) 783,426 736,776 Telstra Corp., Ltd. (Australia) 164,246 788,231 Electric utilities (1.0%) SSE PLC (United Kingdom) 46,540 1,033,705 Food and staples retail (0.9%) Seven & i Holdings Co., Ltd. (Japan) 16,300 685,912 WM Morrison Supermarkets PLC (United Kingdom) 74,624 213,310 Food products (2.8%) Barry Callebaut AG (Switzerland) 708 692,888 Kerry Group PLC Class A (Ireland) 15,660 1,051,807 Nestle SA (Switzerland) 15,134 1,142,608 Gas utilities (1.4%) Tokyo Gas Co., Ltd. (Japan) 237,000 1,492,611 Hotels, restaurants, and leisure (1.6%) TUI AG (Germany) 95,710 1,683,084 Household durables (1.7%) Panasonic Corp. (Japan) 110,100 1,445,558 Skyworth Digital Holdings, Ltd. (China) 430,000 337,793 Household products (0.5%) Henkel AG & Co. KGaA (Preference) (Germany) 4,541 534,835 Industrial conglomerates (2.6%) Siemens AG (Germany) 17,518 1,896,579 Toshiba Corp. (Japan) 187,000 785,042 Insurance (8.7%) ACE, Ltd. 9,765 1,088,700 Admiral Group PLC (United Kingdom) 13,357 302,715 AIA Group, Ltd. (Hong Kong) 198,800 1,245,980 Allianz SE (Germany) 4,469 776,541 AXA SA (France) 61,076 1,540,133 Intact Financial Corp. (Canada) 12,800 964,333 Prudential PLC (United Kingdom) 87,836 2,174,838 SCOR SE (France) 29,038 980,791 Media (3.9%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) (S) 35,659 538,661 Liberty Global PLC Ser. C (United Kingdom) (NON) 21,700 1,080,877 Vivendi SA (France) 30,524 758,930 WPP PLC (United Kingdom) 76,073 1,725,214 Metals and mining (1.4%) BHP Billiton, Ltd. (Australia) 31,544 734,641 Glencore PLC (United Kingdom) 167,931 706,987 Multi-utilities (1.8%) RWE AG (Germany) 37,105 948,710 Veolia Environnement SA (France) 48,512 918,341 Oil, gas, and consumable fuels (8.3%) BG Group PLC (United Kingdom) 28,796 353,748 EnCana Corp. (Canada) 77,300 862,992 Gaztransport Et Technigaz SA (France) 8,202 483,998 Genel Energy PLC (United Kingdom) (NON) 62,262 434,294 Origin Energy, Ltd. (Australia) 72,723 623,263 Royal Dutch Shell PLC Class A (United Kingdom) 141,433 4,223,605 Suncor Energy, Inc. (Canada) 57,600 1,683,136 Personal products (0.3%) Asaleo Care, Ltd. (Australia) 212,100 304,980 Pharmaceuticals (9.8%) Astellas Pharma, Inc. (Japan) 132,000 2,163,034 AstraZeneca PLC (United Kingdom) 24,854 1,703,993 Bayer AG (Germany) 9,917 1,490,081 GlaxoSmithKline PLC (United Kingdom) 43,217 989,666 Sanofi (France) 39,707 3,907,211 Professional services (0.4%) Recruit Holdings Co., Ltd. (Japan) (NON) 12,000 374,911 Real estate investment trusts (REITs) (1.4%) Hibernia REIT PLC (Ireland) (R) 1,203,243 1,512,320 Real estate management and development (2.4%) Mitsubishi Estate Co., Ltd. (Japan) 33,000 765,956 Mitsui Fudosan Co., Ltd. (Japan) 36,000 1,058,021 Sumitomo Realty & Development Co., Ltd. (Japan) 20,000 720,198 Specialty retail (0.7%) Kingfisher PLC (United Kingdom) 135,717 765,872 Technology hardware, storage, and peripherals (1.8%) Konica Minolta Holdings, Inc. (Japan) 58,400 593,972 Samsung Electronics Co., Ltd. (South Korea) 979 1,269,080 Tobacco (2.3%) Japan Tobacco, Inc. (Japan) 60,900 1,924,191 Philip Morris International, Inc. 6,800 512,244 Trading companies and distributors (1.8%) ITOCHU Corp. (Japan) 51,900 562,726 Mitsubishi Corp. (Japan) 65,500 1,320,436 Transportation infrastructure (1.2%) Aena SA (Spain) (NON) 7,887 793,011 Sumitomo Warehouse Co., Ltd. (The) (Japan) 92,000 509,601 Wireless telecommunication services (2.2%) SoftBank Corp. (Japan) 8,100 470,849 Vodafone Group PLC (United Kingdom) 578,818 1,891,603 Total common stocks (cost $92,060,932) SHORT-TERM INVESTMENTS (4.7%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) Shares 1,702,848 $1,702,848 Putnam Short Term Investment Fund 0.09% (AFF) Shares 1,594,424 1,594,424 SSgA Prime Money Market Fund Class N 0.02% (P) Shares 130,000 130,000 U.S. Treasury Bills with an effective yield of 0.01%, April 30, 2015 (SEGSF) $60,000 60,000 U.S. Treasury Bills with an effective yield of 0.03%, April 9, 2015 (SEGSF) 110,000 109,999 U.S. Treasury Bills with an effective yield of 0.01%, May 14, 2015 (SEGSF) 500,000 499,996 U.S. Treasury Bills with an effective yield of 0.01%, May 21, 2015 (SEGSF) 530,000 529,990 U.S. Treasury Bills with an effective yield of 0.01%, May 7, 2015 (SEGSF) 321,000 320,995 Total short-term investments (cost $4,948,252) TOTAL INVESTMENTS Total investments (cost $97,009,184) (b) FORWARD CURRENCY CONTRACTS at 3/31/15 (aggregate face value $62,232,087) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/15/15 $1,950,528 $2,058,624 $(108,096) Euro Buy 6/17/15 195,576 204,276 (8,700) Barclays Bank PLC Canadian Dollar Sell 4/15/15 933,182 1,001,275 68,093 Euro Sell 6/17/15 405,467 421,912 16,445 Hong Kong Dollar Buy 5/20/15 2,364,471 2,363,856 615 Japanese Yen Buy 5/20/15 840,782 849,681 (8,899) Singapore Dollar Buy 5/20/15 731,823 745,665 (13,842) Swiss Franc Buy 6/17/15 2,232,820 2,269,137 (36,317) Citibank, N.A. British Pound Buy 6/17/15 2,507,869 2,599,881 (92,012) Canadian Dollar Sell 4/15/15 1,031,939 1,106,774 74,835 Danish Krone Buy 6/17/15 368,967 385,787 (16,820) Euro Sell 6/17/15 2,909,952 3,061,072 151,120 Japanese Yen Sell 5/20/15 736,233 729,907 (6,326) Credit Suisse International Australian Dollar Buy 4/15/15 605,045 645,353 (40,308) British Pound Sell 6/17/15 2,450,344 2,540,438 90,094 Canadian Dollar Buy 4/15/15 50,918 35,868 15,050 Euro Sell 6/17/15 245,411 256,319 10,908 Norwegian Krone Buy 6/17/15 645,062 674,016 (28,954) Swedish Krona Buy 6/17/15 516,821 532,792 (15,971) Swiss Franc Sell 6/17/15 251,348 255,658 4,310 Deutsche Bank AG Australian Dollar Buy 4/15/15 188,363 198,510 (10,147) British Pound Sell 6/17/15 1,602,575 1,644,951 42,376 Euro Buy 6/17/15 5,151,054 5,380,603 (229,549) HSBC Bank USA, National Association Australian Dollar Buy 4/15/15 323,680 335,328 (11,648) British Pound Sell 6/17/15 825,380 855,787 30,407 Canadian Dollar Sell 4/15/15 1,281,161 1,374,145 92,984 Euro Buy 6/17/15 1,026,207 1,071,555 (45,348) JPMorgan Chase Bank N.A. British Pound Buy 6/17/15 5,973,220 6,192,580 (219,360) Euro Buy 6/17/15 164,253 171,585 (7,332) Japanese Yen Buy 5/20/15 354,288 341,869 12,419 New Zealand Dollar Sell 4/15/15 721,716 737,076 15,360 Norwegian Krone Sell 6/17/15 359,582 375,681 16,099 Singapore Dollar Sell 5/20/15 37,992 38,694 702 Swedish Krona Buy 6/17/15 750,085 773,454 (23,369) Swiss Franc Buy 6/17/15 2,302,289 2,340,701 (38,412) Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/15/15 548,574 579,739 (31,165) State Street Bank and Trust Co. Australian Dollar Sell 4/15/15 581,680 613,030 31,350 Canadian Dollar Sell 4/15/15 287,430 292,495 5,065 Euro Buy 6/17/15 1,238,789 1,326,221 (87,432) Hong Kong Dollar Sell 5/20/15 285,665 285,608 (57) Israeli Shekel Buy 4/15/15 521,777 525,329 (3,552) Japanese Yen Buy 5/20/15 400,389 408,559 (8,170) Swedish Krona Buy 6/17/15 1,153,791 1,189,071 (35,280) Swiss Franc Sell 6/17/15 2,212,176 2,250,186 38,010 UBS AG British Pound Buy 6/17/15 665,256 689,747 (24,491) Euro Sell 6/17/15 4,275,754 4,446,089 170,335 Swiss Franc Sell 6/17/15 811,334 825,197 13,863 WestPac Banking Corp. British Pound Sell 6/17/15 2,447,675 2,537,620 89,945 Euro Sell 6/17/15 1,620,360 1,692,386 72,026 Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through March 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $104,808,493. (b) The aggregate identified cost on a tax basis is $97,095,633, resulting in gross unrealized appreciation and depreciation of $15,738,232 and $6,989,736, respectively, or net unrealized appreciation of $8,748,496. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $380,990, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $3,222,827 $4,534,597 $6,163,000 $766 $1,594,424 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $1,702,848, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $1,591,515. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. (UR) At the reporting period end, 2,400 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights. At the close of the reporting period, the fund maintained liquid assets totaling $602,062 to cover certain derivative contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Japan 22.4% United Kingdom 21.1 France 14.4 Germany 8.5 Australia 5.2 United States 4.5 Netherlands 4.4 Ireland 4.0 Canada 3.4 Switzerland 2.9 Spain 2.0 Hong Kong 1.2 South Korea 1.2 Norway 1.1 Belgium 1.0 Other 2.7 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $82,812 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $649,240 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $460,000 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $1,080,877 $13,192,074 $— Consumer staples 512,244 7,630,299 — Energy 2,546,128 6,118,908 — Financials 2,053,033 29,161,930 380,990 Health care — 10,253,985 — Industrials 1,363,690 10,692,217 — Information technology — 2,722,092 — Materials — 3,126,379 — Telecommunication services — 5,667,664 — Utilities — 4,393,367 — Total common stocks Short-term investments $1,724,424 $3,223,828 $— Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(89,146) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	1,062,411	1,151,557 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$67,800,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# — 85,153 225,955 120,362 42,376 123,391 44,580 — 74,425 184,198 161,971 1,062,411 Total Assets $— $85,153 $225,955 $120,362 $42,376 $123,391 $44,580 $— $74,425 $184,198 $161,971 $1,062,411 Liabilities: Forward currency contracts# 116,796 59,058 115,158 85,233 239,696 56,996 288,473 31,165 134,491 24,491 — 1,151,557 Total Liabilities $116,796 $59,058 $115,158 $85,233 $239,696 $56,996 $288,473 $31,165 $134,491 $24,491 $— $1,151,557 Total Financial and Derivative Net Assets $(116,796) $26,095 $110,797 $35,129 $(197,320) $66,395 $(243,893) $(31,165) $(60,066) $159,707 $161,971 $(89,146) Total collateral received (pledged)##† $(110,000) $— $110,797 $— $(120,000) $— $(230,000) $— $— $82,812 $— Net amount $(6,796) $26,095 $— $35,129 $(77,320) $66,395 $(13,893) $(31,165) $(60,066) $76,895 $161,971 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2015
